Affirmed as Modified; Opinion Filed November 14, 2012.




                                            In The
                                  Qtourt of Zppeat
                         ffiftb 3itrirt ot Z1texa at afta
                                    No.   05-12-00501-CR
                                    No.   05-12-00502-CR
                                    No.   05-12-00503-CR
                                    No.   05-12-00504-CR
                                    No.   05-12-00505-CR
                                    No.   05-12-00506-CR

            REAHT LAKENDRIC SMITH A/K/A RIYADH SMITH, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                   On Appeal from the Criminal District Court No. 4
                                 Dallas County, Texas
     Trial Court Cause Nos. F09-1 6240-K, F09-16241-K, F09-16242-K, F09-16243-K,
                              F09-16244-K, F09-16245-K

                             MEMORANDUM OPINION

                        Before Justices Moseley, Fillmore, and Myers
                                 Opinion By Justice Myers

       Reaht Lakendric Smith a/k/a Riyadh Smith waived a jury and pleaded guilty to four

aggravated robbery with a deadly weapon offenses, one unauthorized use of a motor vehicle

(UUMV) offense, and one burglary of a habitation offense. See TEx. PENAL CODE ANN.       §
29.03(a)(2), 30.02(a), 31.07(a).   After finding appellant guilty, the trial court assessed

punishment at fifteen years’ imprisonment on each aggravated robbery conviction, ten years’
imprisonment on the burglary conviction, and two years’ confinement in state jail on the UUMV

conviction. In three issues, appellant contends the sentences violate his constitutional rights

under the United States and Texas Constitutions, and the judgments should be modified to show

there were no plea agreements and to show the proper degree of the offrnse in one aggravated

robbery case. We modify the trial court’s judgments and affirm as modified. The background of

the case and the evidence admitted at trial are well known to the parties, and we therefore limit

recitation of thc facts. We issue this memorandum opinion pursuant to Texas Rule of Appellate

Procedure 4Th because the law to be applied in the case is well settled.

                                        UNcoNsrITuTI0NAL SENTENCES

          In his first and second issue, appellant contends the sentences violate his constitutional

rights under the United States and Texas Constitutions because they are grossly disproportionate

to the offenses and inappropriate to the offender. See U.S. C0NST. AMEND. VIII;        Thx. C0Nst
ART. I,   §   13. Appellant asserts he was under the influence of marijuana and Xanax at the time he

committed the offenses, and because he was only sixteen years of age’ at the time of the

offenses, the punishment assessed is severe. The State responds that appellant has failed to

preserve his complaints for appellate review and, alternatively, the sentences are constitutional.

          Appellant did not complain about the sentences either at the time they were imposed or in

motions for new trial. See Tex. R. App. P. 33.l(a)(l); Castaneda v. State, 135 S.W.3d 719, 723

(Tex. App.-Dallas 2003, no pet.) (for error to be preserved for appeal, the record must show an

appellant made a timely request, objection, or motion). Thus, he has not preserved this issue for

our review.



1
1 n each case. appellant was certified to stand trial as an adult.

                                                             2
        In addition, the trial court imposed punishment in these cases within the statutory range

for the offenses. See TEx. PENAL. CODE ANN. § 12.32. 12.33. 12.35, 29.03(b), 30.02(cX2),

31.07(b). As a general nile, punishment that is assessed within the statutory range for an offense

is neither excessive nor unconstitutionally cniel or unusual. Kirk v. State, 949 S.W.2d 769, 772

(Tex. App.-DalIas 1997, pet. refd); see also Jackson v. State, 680 S.W.2d 809, 814 (Ta. Crim.

App. 1984) (as long as a sentence is within the proper range of punishment, it will not be

disturbed on appeal). We resolve appellant’s first and second issue against him.

                                      MoDin’ JUDGMENfl.

       In his third issue, appellant contends the judgment in each case should be modified to

show there was no plea agreement and that the degree of one aggravated robbery offense should

be corrected. The State agrees the judgments should be modified as requested by appellant

       Appellant entered open guilty pleas to the offenses charged in the indictments. The

judgments state appellant was sentenced to fifteen, ten, and two years pursuant to plea

agreements. Thus, the judgments are incorrect We sustain appellant’s third issue. We modify

the judgments to show the plea bargain terms were “open.” See TEX. R. APP. P. 43.2(b); Bigley

v. State, 865 S.W.2d 26,27—28 (Tex. Crim. App. 1993); Asberry v. State, 813 S.W.2d 526, 529—

30 (Ta. App.—Dallas 1991, pet. refd).

       In cause no. 05-12-00503-CR, appellant was convicted of aggravated robbery with a

deadly weapon, a first-degree felony offense. The judgment, however, states the degree of

ofThnse is “state jail felony.” Thus, the judgment is incorrect. We modify the judgment to show

the degree of the offense is “1st Degree Felony.” See id.

       The records show the trial court orally pronounced a $1,000 fine in each case when it

imposed the sentences. The judgments in cause nos. 05-12-00501-CR, 05-12-00503-CR, 05-12-

                                                3
00504-CR, 05-12-00505-CR, and 05-12-00506-CR do not include the fine.          When a conflict

exists between the oral pronouncement and the written judgment, the oral pronouncement

controls .See c’o/fi’v v, State, 979 S.W.2d 326, 328 (Tex. Crim. App. 199$). We modify the

judgments to include a $1,000 fine. See TEx. R. App. p. 43.2(b); Biglev, 865 S.W.2d at 27--28;

Asherrv, 813 S.W.2d at 529—30.

                                         CoNc1usI ON

       In cause no. 05-12-00501-CR, we modify the judgment to show “terms of plea bargain”

is “open,” and to include a $1,000 fine. In cause no. 05-12-00502-CR, we modify the judgment

to show “terms of plea bargain” is “open.”      In cause no. 05-12-00503-CR, we modify the

judgment to show “terms of plea bargain” is “open,” the degree of the offense is “1st Degree

Felony,” and to include a $1,000 fine. In cause no. 05-12-00504-CR, we modify the judgment to

show “terms of plea bargain” is “open,” and to include a $1,000 fine. In cause no. 05-12-00505-

CR, we modify the judgment to show “terms of plea bargain” is “open,” and to include a $1,000

fine. In cause no. 05-1 2-00506-CR, we modify the judgment to show “terms of plea bargain” is

“open,” and to include a $1,000 fine.

       As modified, we affirm the trial court’s judgment in each case.




                                                    LANAM ERS
                                                    JUSTICE


Do Not Publish
TEx. R. App. P.47
120501F.U05


                                               4
                                  QIourt of ppai
                         jfiftj itritt of txa at a1ta
                                        JUDGMENT

REAFIT LAKENDRIC SMITH A/K/A                       Appeal from the Criminal District Court
RIYADI-{ SMITH, Appellant                          No. 4 of Dallas County, Texas (Tr.Ct.No.
                                                   F09- 16240-K).
No, 05-12-00501-CR         V.                      Opinion delivered by Justice Myers,
                                                   Justices Moseley and Fillmore
THE STATE OF TEXAS, Appellee                       participating.

        Based on the Court’s opinion of this date, the trial court’s judgment is MODIFIED as
follows:

       The section entitled “Terms of Plea Bargain” is modified to show “Open.”

       The section entitled “Fine” is modified to show “$1,000.”

       As modified, we AFFIRM the trial court’s judgment.



      Judgment entered November 14, 2012.




                                                          LANA MYERS              6’
                                                          JUSTICE
                                Court of ppea1%
                        f(ftb aitria of exa% at aaua%
                                      JUDGMENT

REAHT LAKENDRIC SMITH A/K/A                       Appeal from the Criminal District Court
RIYADH SMITH, Appellant                           No.4 of Dallas County, Texas (Tr.Ct.No.
                                                  F09-I 6241-K).
No. 05-12-00502-CR        V.                      Opinion delivered by Justice Myers,
                                                  Justices Moseley and Fillmore
THE STATE OF TEXAS, Appellee                      participating.

       Based on the Court’s opinion of this date, the trial court’s judgment is MODLI1ED as
follows:

      The section entitled “Terms of Plea Bargain” is modified to show “Open.”

      The section entitled “Fine” is modified to show “$1,000.”

      As modified, we AFFIRM the trial court’s judgment



      Judgment entered November 14,2012.




                                                         L4RS4
                                                         JUSTICE
                                   QIotirt of Ztppat
                          jfiftlj Ottrict of rixa at a11a
                                            JUDGMENT

REM-IT LAKENDRIC SMITH A/K1A                          Appeal from the Criminal District Court
RIYADH SMITH, Appellant                               No. 4 of Dallas County, Texas (Tr.Ct.No.
                                                      F09- 1 6242-K).
No. O5l2-OO5O3-CR          V.                         Opinion delivered by .Justice Myers,
                                                      Justices Moseley and Fillmore
THE STATE OF TEXAS, Appellee                          part icipatm g.

        Based on the Court’s opinion   of   this date, (he trial court’s judgment is I’1ODIFIED as
follows:

       The section entitled “Degree of Offense” is modified to show “1st Degree Felony.”

       The section entitled “Terms of Pica I3argain” is modified to show “Open.”

       The section entitled “Fine” is modified to show “$1 ,000.”

       As modified wc ALFIRN’1 the     tiiai   coult sjudgment



      Judgment entered November 14, 2012.




                                                             LANS
                                                             JUSTICE
                                Court of ppta1%
                        fifth ai%trict of Uexa% at            aUa%
                                      JUDGMENT

REAHT LAKENDRIC SMITH A/K/A                       Appeal from the Criminal District Court
RIYADH SMITH, Appellant                           No.4 of Dallas County Texas (Tr.Ct.No.
                                                  F09-16243-K).
No. 05-12-00504-CR       V.                       Opinion delivered by Justice Myers,
                                                  Justices Moseley and Fillmore
THE STATE OF TEXAS, Appellee                      participating.

       Based on the Court’s opinion of this date, the trial court’s judgment is MODIFIED as
follows:

      The section entitled “Terms of Plea Bargain” is modified to show “Open.”

      The section entitled “Fine” is modified to show “$1,000.”

      As modified, we AFFIRM the trial court’s judgment.



      Judgment entered November 14, 2012.




                                                         LtS+
                                                         JUSTICE
                                Court of ppeaIs
                        fifth aiøtrftt of Ena at aaua
                                       JUDGMENT

REAHT LAKENDRIC SMiTH A/K/A                       Appeal from the Criminal District Court
RIYADH SMITH. Appellant                           No.4 of Dallas County, Texas (Tr.Ct.No.
                                                  F09-16244-K).
No. 05-12-00505-CR        V.                      Opinion delivered by Justice Myers,
                                                  Justices Moseley and Fillmore
THE STATE OF TEXAS, Appellee                      participating.

       Based on the Court’s opinion of this date, the trial court’s judgment is MODIFIED as
follows:

      The section entitled “Terms of Plea Bargain” is modified to show “Open.”

      The section entitled “Fine” is modified to show “$1,000.”

      As modified, we AFFIRM the trial court’s judgment.



      Judgment entered November 14,2012.




                                                         LANA M      RS
                                                         JUSTICE
                               Court of (ppea1%
                        fifth i%thd of Ens at mafta%
                                         JUDGMENT

REAHT LAKENDRIC SMITH AIKJA                            Appeal from the Criminal District Court
RIYADH SMITH. Appellant                                No.4 of Dallas County. Texas (Tr.CtNo.
                                                       F09- 16245-K).
No. 05-12-00506-CR        V.                           Opinion delivered by Justice Myers,
                                                       Justices Moseley and Fillmore
THE STATE OF TEXAS, Appellee                           participating.

       Based on the Court’s opinion of this date, the trial court’s judgment is MODIFIED as
follows:

      The section entitled “Terms of Plea Bargain” is modified to show “Open.”

      The section entitled “Fine”   is modified to   show “$1,000.”

      As modified, we AFFIRM the trial court’s judgment



      Judgment entered November 14, 2012.




                                                              LANAM       RS
                                                              JUSTICE